Title: From George Washington to John Sullivan, 21 January 1781
From: Washington, George
To: Sullivan, John


                        
                            Dr Sir
                            New Windsor Jany 21. 1781
                        
                        I am honored with your letter of the 15th—I have just received the disagreeable intelligence of the Jersey
                            line having followed the example of the Pensylvanian—This spirit will spread itself through the remainder of the army, if
                            not extinguished by some decisive measure. I shall as quick as possible, at all events, march a detachment to compel the
                            mutineers to submission and I beg leave strongly to recommend that no terms may be made with them. I have the honor to be
                            &c.

                    